t c summary opinion united_states tax_court xionghui he petitioner v commissioner of internal revenue respondent docket no 18119-14s filed date xionghui he pro_se c d bradley and elizabeth lamber specially recognized for respondent summary opinion wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the taxable_year the issue for decision is whether petitioner is entitled to dependency_exemption deductions and a child_tax_credit on hi sec_2011 return background some of the facts have been stipulated for trial under rule and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in georgia when he filed his petition petitioner and his ex-wife’s divorce was finalized in as part of the divorce process petitioner and his ex-wife executed in a permanent parenting plan parenting plan which provided that petitioner’s ex-wife is the primary residential parent of petitioner’s two minor children a h and j h the parenting plan also contains the following provision the father may claim the exemptions for the child or children so long as child_support payments are current by the claiming parent on january of the year when the return is due the exemptions may be claimed each year the mother will furnish irs form_8332 release of claim to exemption for child of divorced or separated parents to the parent entitled to the exemption by february of the year the tax_return is due the court refers to minor children by their initials see rule a in accordance with the parenting plan during a h and j h lived with their mother for the greater portion of the calendar_year making her their custodial_parent for purposes of sec_152 see sec_152 petitioner was conversely the noncustodial_parent or the parent without custody of the children for the greater portion of the calendar_year see id subpara b as of date petitioner was current with his child_support payments however in contravention of the parenting plan petitioner’s ex-wife did not furnish him with a signed form_8332 petitioner nevertheless claimed dependency_exemption deductions as well as a child_tax_credit for a h and j h on hi sec_2011 return in lieu of attaching a form_8332 to hi sec_2011 return petitioner attached a letter citing his authority for claiming the children as dependents with pages from the relevant divorce documents as proof and explained that his ex- wife had refused to obey the divorce decree and intended to claim the children as dependents on date respondent mailed to petitioner a notice_of_deficiency for taxable_year petitioner timely petitioned this court for redetermination discussion i dependency_exemption deductions sec_151 allows taxpayers to claim exemptions for their dependents dependency_exemption taxpayers may deduct the dependency_exemption amounts in computing their taxable_income sec_151 sec_152 defines the term dependent as either a qualifying_child or a qualifying_relative sec_152 defines a qualifying_child in relevant part as a taxpayer’s child who has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year in issue is under the age of or if a student the age of and has not provided over one-half of his or her own support for the calendar_year in which the applicable_taxable_year begins a h and j h did not reside with petitioner for more than one-half of the year in issue making petitioner the noncustodial_parent see sec_152 and meaning that a h and j h were not his qualifying children during see sec_152 additionally a h and j h are not petitioner’s qualifying relatives the definition of qualifying_relative excludes the qualifying_child of any other taxpayer sec_152 a h and j h are qualifying children of petitioner’s ex-wife see sec_152 and accordingly cannot be the qualifying relatives of petitioner see sec_152 however sec_152 permits a noncustodial_parent under certain circumstances to claim a dependency_exemption deduction for a child the noncustodial_parent may claim a dependency_exemption deduction for a child if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year sec_152 such a declaration must unconditionally release the custodial parent’s claim to the child as a dependent and must specify the year or years for which the declaration is effective sec_1_152-4 income_tax regs the noncustodial_parent must attach a copy of the written declaration to the noncustodial parent’s federal_income_tax return for each taxable_year for which the child is claimed as a dependent id subpara the irs issued form_8332 to implement the written declaration requirement of sec_152 but other documents may satisfy the requirement sec_1_152-4 income_tax regs to satisfy the requirement taxpayers who do not use form_8332 must attach documents executed for the sole purpose of serving as a written declaration under sec_152 id petitioner did not attach a form_8332 to hi sec_2011 return because his ex-wife refused to sign the form instead petitioner attached pages from his divorce documents which were executed in and unfortunately for petitioner the regulations explicitly state that court orders decrees and separation agreements executed in a tax_year beginning after date do not satisfy the written declaration requirement sec_1_152-4 income_tax regs petitioner’s divorce documents therefore may not qualify as a written declaration because they were executed after date and consequently petitioner failed to satisfy the written declaration requirement of sec_152 we sympathize with petitioner’s circumstances he was up to date on his child_support and under the divorce documents his ex-wife was obliged to sign form_8332 and release the exemption deductions to him we are obligated however to follow the statute as written accordingly petitioner is not entitled to dependency_exemption deductions for a h and j h for tax_year in any event petitioner’s documents would not have qualified as a written declaration because they made his right to the dependency_exemptions conditional upon staying current with child_support payments see sec_1_152-4 income_tax regs 139_tc_468 aff’d 745_f3d_890 8th cir ii child_tax_credit sec_24 provides a credit against income_tax for each qualifying_child of a taxpayer for whom the taxpayer is allowed a deduction under sec_151 because petitioner is not entitled to dependency_exemption deductions for a h and j h he also is not entitled to a child_tax_credit for them for in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
